DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1,2-6,8-10,12-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1,2,4-6 and 8 are drawn to a method. 
	Claims 9,10,12-14 and 16 are drawn to a system.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 9,10,12-14 and 16 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow.  
9. A system for disabling wagering in a wagering network, comprising:
a wagering device communicatively coupled to a wagering network, wherein the wagering device contains wagering data and geolocation data; and 
a user ID is associated with 3Application No.: 17/533,555Attorney Docket No.: 14270086USResponse to Office Action of February 10, 2022the wagering device communicatively coupled to the wagering network; 
a responsible gaming database configured to assign cash value wager rules to the user ID associated with the wagering device, wherein the cash value wager rules apply to wagers on types of live events, and, when cash value wagering is prohibited by the cash value wager rules, switches the network to only non-cash value wagering
a jurisdiction database which contains data on whether cash value gambling is legal in different jurisdictions; and
a mode switch module which receives the wagering data and the geolocation data from the wagering device, checks whether cash value wagering is prohibited in the jurisdiction matching the geolocation data from the wagering device, and when cash value wagering is prohibited in the jurisdiction matching the geolocation data from the wagering device, switches the wagering network to only non-cash value wagering.
The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Mental Processes and Certain Methods of Organizing Human Activity.
More specifically, under these grouping, the italicized limitations represent concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  For example, the italicized limitations represent a judgment or observation made wherein the location of wagering device or user operating the wagering device is determined and based upon device being located in a particular location or jurisdiction a particular type of wagering game is enabled, such as cash value or non-cash value wagering is enabled.  
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added):  a network, devices, databases and modules.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. (Applicant has claimed a network, devices, databases and modules. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art.) Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Johnson (US 2006/0217198) establishes that these additional elements are generic: [0024] FIG. 1 illustrates a system for operating an onsite fantasy sports game 100 according to one embodiment of the invention. In the following discussion, computer and network devices and storage devices, such as the software and hardware devices within the system 100 are described in relation to their function rather than as being limited to particular electronic devices and computer architectures and programming languages. To practice the invention, the computer, data entry, display, and storage devices may be any devices useful for providing the described functions, including well-known data processing and communication devices and systems, such as application, database, web, and entry level servers, midframe, midrange, and high-end servers, personal computers and computing devices including mobile computing and electronic devices with processing, memory, and input/output components and running code or programs in any useful programming language, and server devices configured to maintain and then transmit digital data over a wired or wireless communications network. Data storage devices and memory are described herein generally and are intended to refer to nearly any device and media useful for storing digital data such as tape-based devices and disk-based devices, their controllers or control systems, and any associated software. Data, including transmissions to and from the elements of the system 100, typically is communicated in digital format following standard communication and transfer protocols, such as TCP/IP, FC, FC-AL, SCSI, PCI, HTTP, HTTPS, FTP, and the like, or IP or non-IP wireless communication protocols.
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2-6,9-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone et al (US 2014/0378219) in view of Walker et al (US 2006/0211493).
As per claim 1, Arnone discloses:
receiving wagering data and geolocation data from a wagering device communicatively coupled to the wagering network; (Arnone discloses a player device transmitting a request for a gaming session (i.e. wagering data) wherein the request includes location data) (Arnone Fig 15, 0184)
determining whether cash value wagering is prohibited in a jurisdiction matching the geolocation data from the wagering device; and (Arnone discloses the determination of a player’s jurisdiction based on the location data.  If the jurisdiction allows cash wagering, the player authorization module will select a GW.OS that enables real money gaming.  However, if the jurisdiction prohibits real money wagering, the player authorization module selects a GW.OS that enables virtual currency gaming and not real money gaming) (Arnone 0185)
switching the wagering network to only non-cash value wagering when cash value wagering is determined to be prohibited in the jurisdiction matching the geolocation data from the wagering device. (Arnone discloses that based upon movements of the player’s device, the player device may change jurisdictions and if that is the case the system will switch GW.OS’s (i.e. network) that enable real or virtual money gaming) (Arnone Fig 11, 0172 – 0173)
Arnone fails to specifically disclose the following:
assigning cash value wager rules to a user ID associated with the wagering device, wherein the cash value wager rules apply to wagers on types of live events;
switching the wagering network to only non-cash value wagering when cash value wagering is determined to be prohibited by the cash value wager rules;
However, Walker discloses a system for assigning rules to a user or player ID such as a player supplied code via the player tracking card, wherein the rules apply to wagers on types of wagers upon live events or events happening in real time.  The rules or limitations are stored in the remote database and are applied to the users gaming session based if the code exists in the database (Walker 0037, 0076, 0111, 0204, 0341). Walker further discloses that the rules may be used to enforce game session compliance wherein the real money wagering game is suspended or concealed from the player and session is switched over to only allow non-wagering gameplay for the player (Walker 0359)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Arnone in view of Walker to switch the wager network or gaming session to only allow non cash value wagering based upon wagering rules that are set by the user or the game operator.  This would enable the gaming system to help prevent players that may have gambling problems from losing too much money to the gaming establishment.
As per claim 2, Arnone discloses: further comprising sending a notification to the wagering device communicatively coupled to the wagering network that the wagering network has been switched to non-cash value wagering only. (Arnone discloses the sending of a notification that informs the user when they are permitted to gamble in a player’s location) (Arnone 0174 ,0176).  Further, Arnone discloses the enabling and disabling of real money wagering based upon the player device’s location, thus the enabling of particular game features can be viewed as a notification) (Arnone 0173)
As per claim 4, Arnone discloses: wherein the cash value wager rule is a threshold number of wagers that can be placed by the user ID associated with the wagering device. (Combination of Arnone in view of Walker as applied to claim 1, Walker discloses the use of rules pertaining to the “threshold number of wagers” a player can make.) (Walker 0341)
As per claim 5, Arnone discloses: wherein the cash value wager rules are preset by the user ID associated with the wagering device. (Combination of Arnone in view of Walker as applied to claim 1, Walker discloses the use of being preset by a user ID when presented to the gaming machine.) (Walker 0341)
As per claim 6, Arnone discloses: wherein the cash value wager rules are determined by a module that detects problem gambling behavior. (Combination of Arnone in view of Walker as applied to claim 1, Walker discloses the use of rules pertaining to the “threshold number of wagers” a player can make. Walker further then detects and addressing problem behavior and takes action such as restricting wagering) (Walker 0341)
As per claim 9, Arnone discloses:
	a wagering device communicatively coupled to the wagering network, the wagering device containing wagering data and geolocation data; (Arnone discloses a player device transmitting a request for a gaming session (i.e. wagering data) wherein the request includes location data) (Arnone Fig 15, 0184)
a jurisdiction database which contains data on whether cash value gambling is legal in different jurisdictions; and (Arnone discloses the determination of a player’s jurisdiction based on the location data.  If the jurisdiction allows cash wagering, the player authorization module will select a GW.OS that enables real money gaming.  However, if the jurisdiction prohibits real money wagering, the player authorization module selects a GW.OS that enables virtual currency gaming and not real money gaming) (Arnone 0185)
a mode switch module which receives the wagering data and the geolocation data from the wagering device, checks whether cash value wagering is prohibited in the jurisdiction matching the geolocation data from the wagering device, and if cash value wagering is prohibited in the jurisdiction matching the geolocation data from the wagering device, switches the network to only non-cash value wagering. (Arnone discloses that based upon movements of the player’s device, the player device may change jurisdictions and if that is the case the system will switch GW.OS’s (i.e. network) that enable real or virtual money gaming) (Arnone Fig 11, 0172 – 0173)
Arnone fails to disclose:
and a user ID is associated with 3Application No.: 17/533,555Attorney Docket No.: 14270086USResponse to Office Action of February 10, 2022the wagering device communicatively coupled to the wagering network; a responsible gaming database configured to assign cash value wager rules to the user ID associated with the wagering device, wherein the cash value wager rules apply to wagers on types of live events, and, when cash value wagering is prohibited by the cash value wager rules, switches the network to only non-cash value wagering
However, Walker discloses a system for assigning rules to a user or player ID such as a player supplied code via the player tracking card, wherein the rules apply to wagers on types of wagers upon live events or events happening in real time.  The rules or limitations are stored in the remote database and are applied to the users gaming session based if the code exists in the database (Walker 0037, 0076, 0111, 0204, 0341). Walker further discloses that the rules may be used to enforce game session compliance wherein the real money wagering game is suspended or concealed from the player and session is switched over to only allow non-wagering gameplay for the player (Walker 0359)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Arnone in view of Walker to switch the wager network or gaming session to only allow non cash value wagering based upon wagering rules that are set by the user or the game operator.  This would enable the gaming system to help prevent players that may have gambling problems from losing too much money to the gaming establishment.
	As per claim 10, Arnone discloses: wherein the mode switch module sends a notification to the wagering device communicatively coupled to the wagering network that the wagering network has been switched to only non-cash value wagering. (Arnone discloses the sending of a notification that informs the user when they are permitted to gamble in a player’s location) (Arnone 0174 ,0176).  Further, Arnone discloses the enabling and disabling of real money wagering based upon the player device’s location, thus the enabling of particular game features can be viewed as a notification) (Arnone 0173)
As per claim 12, wherein the cash value wager rule is a threshold number of wagers that can be placed by the user ID associated with the wagering device. (Combination of Arnone in view of Walker as applied to claim 11, Walker discloses the use of rules pertaining to the “threshold number of wagers” a player can make.) (Walker 0341)
As per claim 13, wherein the cash value wager rules are preset by the user ID associated with the wagering device. (Combination of Arnone in view of Walker as applied to claim 11, Walker discloses the use of being preset by a user ID when presented to the gaming machine.) (Walker 0341)
As per claim 14, wherein the cash value wager rules are determined by a module that detects problem gambling behavior. (Combination of Arnone in view of Walker as applied to claim 11, Walker discloses the use of rules pertaining to the “threshold number of wagers” a player can make. Walker further then detects and addressing problem behavior and takes action such as restricting wagering) (Walker 0341)
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone et al (US 2014/0378219) in view of Walker et al (US 2006/0211493) in view of Amaitis et al (US 2012/0214575).
As per claims 8 and 16, 
Arnone fails to disclose:
wherein the wagering network is a play by play wagering network and the wagers are play by play wagers. 
However, in a similar field of endeavor, Amaitis et al discloses a wagering network that allows players to make play by play wagers upon event that will happen during a sporting event such as baseball (Amaitis 0123).
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Arnone in view of Amaitis to specify the context of the wagering system to comprise play-by-play wagers upon a live sporting event. This would be beneficial to players as they would be ensured that the outcomes, such as those generated by a live sporting event, are not influenced in any way by the game operator accepting and payout out wagers.	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2-6,8-10,12-14 and 16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please refer to the above rejection addressing the newly amended claim language.
In regards to the claims being rejected under 35 U.S.C 101, Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive.
Applicant argues with respect to the claims falling under concepts performed in the human mind (including an observation, evaluation, judgment, opinion), “the recited subject matter cannot be performed by the human mind because it occurs within a computerApplication No.: 17/533,555 Attorney Docket No.: 14270086USnResponse to Office Action of February 10, 2022etwork in the context of switching the mode of operation of the network. Such internal operation of a computer network cannot occur via mental steps. ” The Examiner respectfully disagrees and states the switching does not necessarily occur within a computer network, but rather a human manually make the switch by means of an announcement/message/etc.  or some other manual means to inform or make a notification that wagering will be switched from cash value wagering to non-cash value wagering. 
The Applicant further alleges the following: 
“As set forth in M.P.E.P. § 2106.04(d)(1), a claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. 
Independent claim 1 recites: "switching the wagering network to only non-cash value wagering when cash value wagering is determined to be prohibited by the cash value wager rules; and switching the wagering network to only non-cash value wagering when cash value wagering is determined to be prohibited in the jurisdiction matching the geolocation data from the wagering device" (emphasis added). Similar subject matter appears in claim 9. Switching the wagering network has the practical application of preventing both illegal gambling and problem gambling within the wager network.  (Remarks page 7)

The Examiner respectfully disagrees and notes the Applicant has failed to show exactly what is improvement if any is being made to the functioning of the computer other than a mere allegation illegal and problem gambling can be prevented, which the Examiner is not persuaded to believe is an “improvement to the functioning of the computer.”  Rather the Applicant’s allegation appears to be “Generally linking the use of the judicial exception to a particular technological environment or field of use.” (see MPEP 2106.05(h))
The Applicant further argues, on pages 7 – 8 of the Applicant Remarks:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). 
The Examiner did not use this prong. 
A citation to one or more of the court decisions discussed in M.P.E.P. § 2106.05(d)-II, as noting the well-understood, routine, conventional nature of the additional element(s). 
The Examiner did not use this prong. 
A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). 7 Response to Office Action of February 10, 2022 
The Examiner cited Pub. No. US2006/0217198 to Johnson ("Johnson"). While Johnson may disclose an onsite fantasy sports game, Johnson fails to suggest or teach the claimed subject matter. While the Examiner alleged that Johnson established that elements were "generic," the Examiner failed to show that switching a wagering network in the claimed manner to prevent illegal gambling and problem gambling was well-understood, routine, and conventional. 

The Examiner respectfully disagrees.  The Examiner respectfully points out the identified “additional elements” are indeed found to be well-known and conventional as is evidenced by cited Pub. No. US2006/0217198 to Johnson.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715
5/13/2022

/James S. McClellan/               Primary Examiner, Art Unit 3715